***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           SEAPORT CAPITAL PARTNERS, LLC
                  v. SHERI SPEER
           SEAPORT CAPITAL PARTNERS, LLC
                  v. SHERI SPEAR
           SEAPORT CAPITAL PARTNERS, LLC
                v. SHERI SPEER ET AL.
     SEAPORT CAPITAL PARTNERS, LLC v. 76–78
          TRUMAN STREET, LLC, ET AL.
                  (AC 39315)
                DiPentima, C. J., and Lavine and Flynn, Js.

                                   Syllabus

The plaintiff in error, B, who had been appointed the receiver of rents in
    nine foreclosure actions brought by the defendant in error, S Co., against
    the defendant in error property owner, S, filed a writ of error, claiming,
    inter alia, that the trial court lacked subject matter jurisdiction over the
    foreclosure actions, and that the trial court had improperly granted S
    Co.’s motions for order to have B pay into court the income that he
    had documented in his receiver reports. After the trial court had denied
    B’s motion to approve the receiver reports that he had filed, the court
    provided B with an opportunity to file new reports for purposes of a
    hearing, at which the court would determine the sufficiency of those
    reports and reconsider the order of payment. The court denied B’s
    motions to reargue the order for payment to the court and found that
    the receiver reports B subsequently filed were not satisfactory. B then
    filed the writ of error in the Supreme Court, which transferred the matter
    to this court. Held:
1. B could not prevail on his claim that because S Co. did not fully fund
    the loans on eight of the nine properties, S Co. lacked standing to
    commence the foreclosure actions, which thereby deprived the trial
    court of subject matter jurisdiction and rendered the receivership void;
    S Co., which presented the note for each of the nine mortgages, was
    entitled to a rebuttable presumption that it had standing as the holder
    of the notes to bring the underlying foreclosure actions, and B did
    not present any evidence to rebut that presumption, as B’s conclusory
    statement that the loans were not fully funded was insufficient to rebut
    that presumption.
2. The trial court properly granted S Co.’s motions for order of payment:
    that court’s findings that B, as receiver, was required to pay income that
    he had collected on the nine properties, that certain capital contributions
    made by S that supplemented the rental incomes should be included in
    the determination of the amount of income collected, and concerning
    the total rent collected with respect to each property were supported
    by the evidence in the record and were not clearly erroneous, and
    despite B’s claim that the amount of money he collected was significantly
    less than what he was ordered to pay, the trial court’s orders were
    based on the receiver reports B filed, and it was his burden either to
    submit accurate reports or subsequently to correct them; moreover, even
    if, as B claimed, S was collecting rents and documenting the amounts
    received, that did not absolve B of his obligation as receiver to collect
    and account for the rents for the properties, and B’s claim that the
    doctrine of judicial estoppel barred S Co. from claiming that B owed
    the funds that allegedly were collected by S was unavailing, as S Co.
    never took a clearly inconsistent position in an earlier proceeding, which
    never took place, and, therefore, the doctrine of judicial estoppel did
    not apply.
3. The trial court did not abuse its discretion in denying B’s motions to
    reargue, as he failed to demonstrate that the court misapprehended the
    facts when granting S Co.’s motions for order of payment; the funds B
    was ordered to pay were admitted by him in the receiver reports, which
    B had multiple opportunities to correct, and the court stated that it
   would reconsider the order for payment if satisfactory reports were
   submitted by B, who failed to file adequate receiver reports.
         Argued April 17—officially released October 10, 2017

                         Procedural History

   Writ of error from the orders of the Superior Court
in the judicial district of New London, Hon. Joseph Q.
Koletsky, judge trial referee, granting the motions filed
by the defendant in error Seaport Capital Partners, LLC,
for order of payment of certain rents and denying the
plaintiff in error’s motions to reargue, brought to the
Supreme Court, which transferred the matter to this
court; thereafter, the court, Hon. Joseph Q. Koletsky,
judge trial referee, issued an articulation of its decision.
Writ of error dismissed.
  Edward Bona, self-represented, the plaintiff in error.
  Lloyd L. Langhammer, with whom was Donna R.
Skaats, for the defendant in error (Seaport Capital Part-
ners, LLC).
                         Opinion

  FLYNN, J. The plaintiff in error, Edward Bona,1 brings
this writ of error to challenge the decisions of the trial
court granting the motions of the defendant in error,
Seaport Capital Partners, LLC (Seaport), for order of
payment, and denying Bona’s motions to reargue the
order of payment. Bona claims that the court (1) lacked
subject matter jurisdiction, (2) improperly granted Sea-
port’s motions for order of payment, and (3) improperly
denied Bona’s motions to reargue. We disagree with
Bona and, accordingly, dismiss the writ of error.
   The following facts and procedural history are rele-
vant to our review. On January 25, 2012, Seaport filed
nine foreclosure actions against the defendant in error,
Sheri Speer,2 as to rental properties that she owned in
Norwich and New London. In all nine actions, Seaport
filed motions for the appointment of a receiver of rents,
to which Speer objected. On February 21, 2012, the
court, Devine, J., granted Seaport’s motions and
appointed Bona3 as receiver of rents by agreement,4
with no bond to be posted.5 On June 7, 2012, Seaport
filed motions for order requiring Bona to file receiver
reports and to account for and turn over all rents col-
lected on the nine properties. Judge Devine granted the
motions and instructed ‘‘Speer and/or her agents . . .
to turn over any money collected since the date of the
order for receiver was granted to today’s date . . . .
Attorney Bona . . . is to submit quarterly reports for
each property accounting for money received and
expenditures. Income received from each property is
to be used for the debts of that property only.’’
  On December 21, 2012, Bona filed his first receiver
report in all nine actions.6 Shortly thereafter, in March,
2013, Bona’s duties as to two of the Norwich properties
terminated because the properties were purchased in
tax lien foreclosure actions. After Bona indicated that
he did not wish to continue as the receiver on the
remaining properties, Seaport filed motions to substi-
tute Robert K. Jones as the receiver of rents, and the
court, Cosgrove, J., granted the motions on May 6, 2013.
In its order, the court ordered Bona to file a final
receiver report for each property, including the two
Norwich properties that had been sold, by May 13, 2013.
On May 13, 2013, Bona filed a final receiver report in all
nine actions. In June, 2013, he filed additional receiver
reports that accounted for February, 2012 to April, 2013.
  In May, 2014, Bona filed motions asking the court to
accept his receiver reports, to which Seaport objected.
Subsequently, on December 8, 2015, Seaport filed
motions in each of the nine actions for orders of pay-
ment, requesting the court to compel Bona to pay into
court the amount of income he claimed in his receiver
reports had been received for each property. In total,
Seaport requested $180,044.32. Bona objected to
these motions.
  The court, Hon. Joseph Q. Koletsky, judge trial ref-
eree, held a hearing on December 16, 2015, regarding
Bona’s motions to accept his receiver reports and Sea-
port’s motions for order of payment. At the hearing,
Bona argued that the court should not grant the motions
for order of payment because he did not have the money
requested. Bona claimed that anything he had collected,
he deposited and handed over to Jones. Moreover, Bona
admitted that Speer also was collecting rent from the
properties,7 but he claimed that Speer gave him any
payments that she had collected. The court informed
Bona that the motions for order of payment were for
funds that had not been accounted for, to which Bona
responded that he did not have the funds.
  Judge Koletsky granted Seaport’s motions for order
of payment and set a due date of April 15, 2016. The
amount due was $180,094.32,8 plus any rents that Bona
collected from May, 2013, and June, 2013, but had not
previously turned over to Jones. The amount due
included both rent received and capital contributions
made by Speer, which, according to the receiver
reports, supplemented the rental income.9
   Moreover, the court denied Bona’s motions to
approve his receiver reports. According to the court,
although Bona admitted in the receiver reports to
receiving money, the reports did not give a satisfactory
explanation as to where the money went. The court
further stated that, should Bona file a complete and
accurate accounting by February 11, 2016, it would hold
a hearing to determine the sufficiency of the receiver
report and, upon request, reconsider the order for pay-
ment into court.
   On December 31, 2015, Bona filed motions in all nine
actions to reargue the December 16, 2015 orders. On
January 19, 2016, Judge Koletsky denied the motions
to reargue, stating that ‘‘[u]nless and until the court has
received from Attorney Bona the detailed account of
all the monies received by him as receiver and where
that money went (with copies of checks and any other
documentation justifying all expenditures) the court
does not intend to modify the potentially ruinous order
to reimburse the court. The apparent failure of Attorney
Bona to comprehend the serious difficulty he is facing
is puzzling, and there is little more the court can do
but to emphasize that there is no more basic duty for
a receiver than to completely and honestly account for
the funds which the receiver obtained as an officer of
the Superior Court.’’
  In February, 2016, Bona filed receiver reports
accounting for the nine properties from February, 2012
to May, 2013, the duration of his receivership. In these
reports, Bona conceded that he did not begin to collect
rents until September, 2012, and that prior to that date,
Speer was collecting rents and documenting any expen-
ditures. Moreover, Bona conceded that Speer continued
to do so after September, 2012.
  Judge Koletsky held a hearing on February 16, 2016,
at which he determined that Bona still had not filed
satisfactory receiver reports.10 Judge Koletsky thus
ordered Bona to file new reports in three weeks and
reiterated its prior orders for Bona to pay the funds to
the court. Bona did not file additional receiver reports.
   On March 16, 2016, Bona filed this writ of error in
the Supreme Court concerning his appointment as
receiver of rents and the orders requiring him to pay
into court $180,094.32. Pursuant to Practice Book § 65-
1, our Supreme Court transferred this writ of error to
this court on June 16, 2016. Additional facts will be set
forth as necessary.
                             I
   Bona first claims that the court lacked subject matter
jurisdiction, and, therefore, the receivership was void.
Specifically, he argues that Seaport did not fully fund
the mortgages on eight of the nine properties, and, as
a result, Seaport did not have standing to commence
the underlying foreclosure actions. Consequently, Bona
argues, the court did not have subject matter jurisdic-
tion over the underlying foreclosure actions and thus
did not have the authority to name him as receiver of
rents. We disagree.
   We begin our analysis with the applicable standard
of review. ‘‘If a party is found to lack standing, the court
is without subject matter jurisdiction to determine the
cause. . . . A determination regarding a trial court’s
subject matter jurisdiction is a question of law [over
which] . . . our review is plenary . . . .
   ‘‘Subject matter jurisdiction involves the authority of
the court to adjudicate the type of controversy pre-
sented by the action before it. . . . [A] court lacks dis-
cretion to consider the merits of a case over which it
is without jurisdiction . . . .
   ‘‘Our Supreme Court has held that a holder of a note
is presumed to be the owner of the debt, and unless the
presumption is rebutted, may foreclose the mortgage
under [General Statutes] § 49-1711 . . . . The produc-
tion of the note establishes his case prima facie against
the makers and he may rest there. . . . It [is] for the
[party asserting lack of standing] to set up and prove
the facts which limit or change the [note holder’s] rights.
. . . Put differently, [a] holder of a note has standing
to bring an action for strict foreclosure pursuant to
§ 49-17.’’ (Citations omitted; footnote added; internal
quotation marks omitted.) Mengwall v. Rutkowski, 152
Conn. App. 459, 462–63, 102 A.3d 710 (2014).
  In the present case, Seaport presented the note for
each of the nine mortgages. As the holder of the note,
Seaport was entitled to a rebuttable presumption that
it had standing to commence the underlying foreclosure
actions. Bona has not presented any evidence to rebut
this presumption. Rather, Bona merely claims that Sea-
port did not fully fund the mortgage loans on eight of
the nine properties, and, therefore, the court lacked
subject matter jurisdiction. Such conclusory statements
are not sufficient to rebut the presumption that Seaport
was the holder of the note and, consequently, owner
of the debt.12 Accordingly, we conclude that the court
had subject matter jurisdiction over the underlying fore-
closure actions, and, therefore, the receivership was
not void.
                           II
   Bona next claims that the court improperly granted
Seaport’s motions for order of payment of income from
the nine properties. Specifically, Bona argues that the
record clearly indicates that Speer was collecting rents
and documenting how the income was spent on the
nine properties. Bona further argues that the majority
of the funds were deposited in Speer’s account, and any
funds collected did not equal the $180,094.32 ordered.13
Moreover, Bona argues that the doctrine of judicial
estoppel barred Seaport from seeking the payment of
income that it had alleged Speer collected. Thus, Bona
argues that the court improperly granted Seaport’s
motions ordering Bona to pay $180,094.32 to the court.
   We disagree with Bona. As we discuss subsequently
in this opinion, Bona, as receiver, had a duty to collect
the rents on the nine properties. This duty was not one
which Bona could delegate to others. Moreover, the
transactions involved in this matter were complicated
by contributions made by Speer, which arguably were
not rents, but for which Bona, in his receiver reports,
indicated that Speer was reimbursed from the rents
collected. None of the receiver reports indicates the
amounts reimbursed to Speer and whether any contri-
butions remained unreimbursed at the time of the
orders of payment. Furthermore, although the receiver
reports indicate that money was spent on maintenance
and improvements to the properties, Bona could not
authorize any repairs to the properties without the per-
mission of the court, which was not granted. Conse-
quently, we are not persuaded by Bona’s arguments.
                           A
  Bona first claims that the court improperly granted
Seaport’s motions for order of payment because Bona
never collected the income. Specifically, Bona argues
that the amount collected was significantly less than
the $180,094.32 that he was ordered to pay. Bona further
argues that Speer, not Bona, was collecting the rents
and documenting how the money was spent on the
nine properties, and Bona merely generated the reports
based on the information given to him by Speer.
   Bona, therefore, challenges the validity of the court’s
conclusion that he, as receiver, was required to pay
income that he had collected on the nine properties.
The issue raised by Bona, that he never collected the
money, involves the factual basis upon which the court
rendered its decision. ‘‘[W]here the factual basis of the
court’s decision is challenged we must determine
whether the facts set out in the memorandum of deci-
sion are supported by the evidence or whether, in light
of the evidence and the pleadings in the whole record,
those facts are clearly erroneous.’’ (Internal quotation
marks omitted.) Butler v. Hartford Technical Institute,
Inc., 243 Conn. 454, 467, 704 A.2d 222 (1997).
   The record supports the court’s findings. ‘‘[W]hen a
receiver is appointed in a foreclosure action to take
charge of the property, he holds it as an arm of the
court.’’ (Internal quotation marks omitted.) Hartford
Federal Savings & Loan Assn. v. Tucker, 13 Conn. App.
239, 243, 536 A.2d 962, cert. denied, 207 Conn. 805, 540
A.2d 373 (1988). Bona, as receiver of rent, was obligated
to collect rent on the nine properties subject to the
foreclosure actions. Such income was then to be turned
over to the court. Bona, however, did not collect all of
the rents and did not turn over the income. As a result,
Seaport asked the court to order payment. Seaport filed
nine separate motions, one in each of the foreclosure
actions. In each motion, Seaport provided a numerical
value that it claimed as the total income received for
the named property during Bona’s receivership, which
spanned from February, 2012 to May, 2013. In support
of the stated income, Seaport cited to receiver reports
filed by Bona, as well as testimony and additional evi-
dence when necessary.
   At the outset, we first must address the capital contri-
butions made by Speer to the properties that were the
subject of Docket No. CV-12-6012072-S, Docket No. CV-
12-6012076-S, Docket No. CV-12-6012077-S, Docket No.
CV-12-6012078-S, and Docket No. CV-12-6012079-S. It
appears that both Seaport and the court included as
income these capital contributions that supplemented
the rental incomes. Although the question may exist as
to whether such capital contributions should have been
part of the $180,094.32, Bona indicated in his reports
that Speer was reimbursed for her contributions from
the rents collected. Moreover, he did not provide any
account as to how much of the reimbursements were
provided from the rents that he was obligated to collect
and remit to the court. Accordingly, we cannot conclude
that the court’s finding as to the inclusion of Speer’s
contributions in the income collected was clearly
erroneous.
  Turning now to the court’s findings on the amount
owed by Bona to the court, in Docket No. CV-12-
6012072-S,14 Seaport claimed a total income of
$11,903.47 for the property. To support its claim, Sea-
port cited to two different receiver reports filed by
Bona, a report dated December 10, 2012, which states
a total rental income of $4000, and a report dated June
21, 2013, which states a contribution of $7903.47 by
Speer, totaling $11,903.47.15
  In Docket No. CV-12-6012073-S, Seaport claimed a
total income of $25,323 for the property. To support its
claim, Seaport cited to a receiver report filed by Bona
on October 15, 2013. The October 15, 2013 receiver
report provides that a deposit of $2200 is to be delivered
to the court, thus accounting for Seaport’s claim that
the total income collected included a $2200 forfeited
security deposit. The receiver report records that
$18,644 in rent payments was received, $200 of which
was paid directly by the tenants and $18,444 of which
was paid by third parties.
    In response to that report, Seaport claimed that the
total rent collected was $22,178, stating that $3534 in
rent received was not disclosed in the October 15, 2013
receiver report. It claimed that the rent collected from
third parties totaled $22,923 because testimony on May
20, 2013, by the third parties provided that they had
paid $22,923 on behalf of the tenants. It is Bona’s burden
to provide us with a record, and he has failed to provide
this court with the transcript of the third parties’ pur-
ported testimony. See Practice Book § 61-10 (a); Ches-
ter v. Manis, 150 Conn. App. 57, 61, 89 A.3d 1034 (2014)
(‘‘[i]t is incumbent upon the appellant to take the neces-
sary steps to sustain [his] burden of providing an ade-
quate record for appellate review’’ [internal quotation
marks omitted]). As discussed subsequently in this
opinion, although the court did not provide a memoran-
dum of decision, it did state that it completed the calcu-
lations for the motions for order of payment. This court
gives great deference to the findings of the trial court,
whose function it is to weigh and interpret the evidence
before it. Lyme Land Conservation Trust, Inc. v.
Platner, 325 Conn. 737, 755, 159 A.3d 666 (2017). Noth-
ing in the record that Bona has provided to us on appeal
supports the conclusion that the court erroneously
found that the total rent collected from third parties
was $22,923, which, with the $200 also collected from
the tenants, provides for a total collected rent of
$23,123. Consequently, we shall not disturb the court’s
findings as to Docket No. CV-12-6012073-S. Therefore,
the court’s finding that the total income collected on
the property was $25,323 was not erroneous.
  In Docket No. CV-12-6012074-S, Seaport claimed a
total income of $2750 for the property. To support its
claim, Seaport cited to a receiver report filed by Bona, in
which Bona recorded that the rent received was $2750.
  In Docket No. CV-12-6012075-S, Seaport claimed a
total income of $17,950 for the property. To support its
claim, Seaport cited to a receiver report filed on June
24, 2013, in which Bona recorded that the rent received
for the property was $17,950.
   In Docket No. CV-12-6012076-S, Seaport claimed a
total income of $21,672.44. To support its claim, Seaport
cited to a receiver report filed on June 24, 2013, in
which Bona recorded that he received $12,924.97 in rent
and that Speer contributed $8747.47 to the property,
totaling $21,672.44 in income.
   In Docket No. CV-12-6012077-S, Seaport claimed a
total income of $22,347.06. To support its claim, Seaport
cited to a receiver report filed on June 11, 2013, in
which Bona recorded that the rent received for the
property was $16,325 and that Speer contributed
$6912.06 to the property.16
   In Docket No. CV-12-6012078-S, Seaport claimed a
total income of $26,647.12. To support its claim, Seaport
cited to the receiver report filed on June 11, 2013, in
which Bona recorded that he received $19,775 in rent
and that Speer contributed $6872.12 to the property,
totaling $26,647.12 in income.
   In Docket No. CV-12-6012079-S, Seaport claimed a
total income of $23,231.23. To support its claim, Seaport
cited to a receiver report filed on June 11, 2013, in
which Bona recorded that he received $19,074 in rent
and that Speer contributed $4157.23, totaling $23,231.23
in income.
   In Docket No. CV-12-6012080-S, Seaport claimed a
total income of $28,220. To support its claim, Seaport
cited to a receiver report filed on June 24, 2013, in
which Bona recorded that he received $28,220 in rent.
  Nearly every numerical value provided by Seaport as
the income collected and subsequently ordered by the
court for Bona to pay is supported by a receiver report
that Bona filed with the court. Although the court did
not provide an accompanying memorandum of decision
in its order, in response to Bona’s subsequent motion
for articulation it stated that it had calculated the rents
due during the period of Bona’s receivership and thus
determined, independent of Seaport’s claims, the
amount to be paid by Bona. The total income stated in
the court’s nine orders equals $180,094.32.
   Bona’s claim that the properties did not generate this
amount of income is without merit. Bona provided the
income collected to the court through the receiver
reports that he filed. If the stated income did not accu-
rately reflect the income collected, Bona could have
corrected the amounts in one of the numerous opportu-
nities that he had to file new, satisfactory reports. His
failure to do so does not excuse him from liability for
the income that he reported. See Hartford Federal Sav-
ings & Loan Assn. v. Tucker, 196 Conn. 172, 178, 491
A.2d 1084, cert. denied, 474 U.S. 920, 106 S. Ct. 250, 88
L. Ed. 2d 259 (1985).
  Moreover, Bona’s claim that he did not collect much
of the money, but rather that Speer did, is not persuasive
because it was the duty of the receiver to collect the
rents for the properties for which he was receiver. Even
if Speer were collecting rents and documenting the
amounts received, this does not absolve Bona of his
obligations as receiver. As receiver, Bona, not Speer,
was responsible for the collecting and accounting of
rents. Therefore, the evidence and pleadings in the
whole record do not support the conclusion that the
court’s finding of facts was clearly erroneous, and,
accordingly, we conclude that the court properly
granted the motions for order of payment.
                            B
  Bona next claims that the court improperly granted
Seaport’s motions for order of payment because the
doctrine of judicial estoppel barred Seaport from claim-
ing that Bona owed funds that Seaport also alleged
Speer had collected. As a result, Bona claims that the
court abused its discretion in granting the motions.
  ‘‘[J]udicial estoppel prevents a party in a legal pro-
ceeding from taking a position contrary to a position the
party has taken in an earlier proceeding. . . . [J]udicial
estoppel serves interests different from those served
by equitable estoppel, which is designed to ensure fair-
ness in the relationship between parties. . . . The
courts invoke judicial estoppel as a means to preserve
the sanctity of the oath or to protect judicial integrity
by avoiding the risk of inconsistent results in two pro-
ceedings.’’ (Internal quotation marks omitted.) MacDer-
mid, Inc. v. Cookson Group, PLC, 149 Conn. App. 571,
578, 89 A.3d 447, cert. denied, 312 Conn. 914, 93 A.3d
597 (2014).
  The doctrine of judicial estoppel does not apply to
the circumstances of the present case. Seaport never
took a position that was clearly inconsistent with one
in an earlier proceeding. In fact, there was no earlier
proceeding. Therefore, judicial estoppel does not apply.
                           III
  Bona further claims that the court improperly denied
his motions to reargue the court’s orders for payment.
Specifically, Bona argues that the court abused its dis-
cretion when it denied his motions to reargue because
the total sum that the court had ordered Bona to pay
was not collected by Bona, nor was it produced by the
properties. We disagree.
  ‘‘The standard of review for a court’s denial of a
motion to reargue is abuse of discretion. . . . When
reviewing a decision for an abuse of discretion, every
reasonable presumption should be given in favor of its
correctness. . . . As with any discretionary action of
the trial court . . . the ultimate [question for appellate
review] is whether the trial court could have reasonably
concluded as it did. . . .
  ‘‘The purpose of a reargument is . . . to demonstrate
to the court that there is some decision or some princi-
ple of law which would have a controlling effect, and
which has been overlooked, or that there has been a
misapprehension of facts. . . . It also may be used to
address . . . claims of law that the [movant] claimed
were not addressed by the court. . . . [A] motion to
reargue [however] is not to be used as an opportunity
to have a second bite of the apple . . . .’’ Mengwall v.
Rutkowski, supra, 152 Conn. App. 466.
   Our review of the record reveals that the court did
not abuse its discretion in denying Bona’s motions to
reargue. In support of his motions to reargue, Bona
claimed that the court ‘‘ordered payments to be made,
based solely on undocumented conjecture by [Seaport],
of amounts of money that no one alleges or admits ever
existed or were collected. No reports to date reflect
any such sums as claimed by [Seaport] in the aggregate
in the nine [foreclosure] actions.’’ The funds ordered
to be paid by Bona, however, were admitted by him in
his receiver reports, and the total income listed in those
reports totaled the amount that Bona was ordered to
pay. Had the income reported in the receiver reports
been incorrect, Bona could have corrected the numeri-
cal values in the multiple opportunities given to him to
present satisfactory receiver reports. In fact, even when
the court granted Seaport’s motions for order of pay-
ment, it again gave Bona the opportunity to submit
complete and accurate reports and informed Bona that,
if such reports were satisfactory, the court, upon
request, would consider revisiting the orders for pay-
ment. Bona, however, failed to file adequate receiver
reports.17 In turn, Bona has failed to demonstrate that
the court misapprehended the facts when granting Sea-
port’s motions to order payment of funds. We therefore
conclude that the court did not abuse its discretion in
denying Bona’s motions to reargue.18
      The writ of error is dismissed.
      In this opinion the other judges concurred.
  1
     Bona, who is a member of the bar of this state, appeared self-represented
in bringing this writ of error.
   2
     On the basis of the underlying loan documents, various other parties
were also named as defendants in the foreclosure actions. Because Speer
was named in all foreclosure actions, for purposes of simplicity we refer
to her alone. Furthermore, although one action filed used the spelling,
‘‘Spear,’’ in this opinion we use the spelling that appears more consistently
throughout the record.
   3
     At the time of his receivership appointment, Bona represented Speer.
Shortly after being appointed receiver, Bona withdrew as Speer’s attorney.
   4
     Speer subsequently appealed from the orders appointing Bona as the
receiver of rents. Seaport filed a motion to dismiss the appeal for lack of
final judgment, which this court granted on May 16, 2012. On July 25, 2012,
Speer again appealed various orders, and again this court granted Seaport’s
motion to dismiss the appeal for lack of final judgment.
   5
     The orders granting Seaport’s motions stated: ‘‘By agreement Attorney
Bona is appointed as receiver of rents, with no bond to be posted. Parties
agree to exchange financial information and proof of insurance within
two weeks.’’
   6
     Although filed in all nine actions, the receiver report did not contain
any information regarding one of the New London properties filed under
Docket No. CV-12-6012080-S.
   7
     Seaport further complicated this already complicated matter by sending
notice to the tenants of the foreclosed properties to pay it, not Bona, the
rent due. This demand was revoked, however, and the tenants were notified
before any payments were made to Seaport.
   8
     In the foreclosure action filed under Docket No. CV-12-6012080, Seaport’s
motion for order requested $28,220 and the court ordered Bona to pay
$28,270.
   9
     Specifically, Bona recorded in his receiver reports that ‘‘[t]he owner of
the properties made capital contributions to supplement rental incomes, if
any, sustaining many of the units to ensure code compliance, habitability
and taxes, etc. The estimated capital contributions of the property owner
toward all nine properties [exceed] $55,000 . . . . The owner was reim-
bursed when possible from the rent collections.’’
   10
      The February, 2016 reports best illustrate the problem with which the
court was faced. Although Bona reported the rents received, he did not, in
many cases, receive such rent. Moreover, although the reports list expenses
for items such as supplies and labor, and include copies of documents such
as receipts and bills, the reports lack any explanation for such documents,
and the court had not authorized any expenditures for the maintenance and
improvement of the properties.
   11
      General Statutes § 49-17 provides: ‘‘When any mortgage is foreclosed
by the person entitled to receive the money secured thereby but to whom
the legal title to the mortgaged premises has never been conveyed, the title
to such premises shall, upon the expiration of the time limited for redemption
and on failure of redemption, vest in him in the same manner and to the
same extent as such title would have vested in the mortgagee if he had
foreclosed, provided the person so foreclosing shall forthwith cause the
decree of foreclosure to be recorded in the land records in the town in
which the land lies.’’
   12
      We note in passing that Bona incorrectly relies on General Statutes § 49-
3, which applies to mortgages securing future advancements of money for
construction or repair of buildings or improvements. Nothing in the record
indicates that the loans granted to Speer were such open-ended construction
loans. Moreover, § 49-3 does not require that a loan be fully funded for the
holder of a note to have standing to foreclose, as argued by Bona.
   13
      At the December 16, 2015 hearing, Bona claimed that Speer turned over
any rents that she had collected on the nine properties. His appellate brief,
however, states that ‘‘the vast majority of the funds collected were in fact
deposited into . . . Speer’s bank account.’’
   14
      Although the receiver reports were not in the appendices of either brief,
we were able to access all reports filed by Bona through the Superior Court
electronic filing system.
   15
      A discrepancy between the two reports exists, for the June 21, 2013
report states that the total rent received was $3000, not $4000. The June
21, 2013 report, however, does not provide an explanation for this discrep-
ancy and does not provide documentation as to the $3000, whereas the
December 10, 2012 report provides an attached accounting that records a
rental income of $4000 for the property. As Bona has not proven, or even
suggested, that the rental income was $3000 rather than $4000, we shall
follow the December 10, 2012 receiver report stating $4000, as the court did.
   16
      The total of $16,325 and $6912.06 is $23,237.06, not $22,347.06. On the
receiver report, however, the total of $16,325 and $6912.06 is given as
$22,347.06. It appears that Bona made a calculation error on the receiver
report, on which Seaport and the court subsequently relied.
   17
      Bona filed a final receiver report in February, 2016, in each of the
foreclosure cases. The court, however, determined that the filed documents
did not resemble receiver reports and were unsatisfactory. As a result of
Bona’s failure to account for funds, the court reiterated its order that he
reimburse the court for the income listed in the orders for payment.
   18
      Bona also argues that Seaport’s claims previously had been settled
before Judge Cosgrove on April 3, 2014. Bona failed to raise this claim in
the trial court, and, therefore, it was not preserved for appellate review.
See Practice Book § 60-5.